Citation Nr: 1616341	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from November 1979 and March 1981. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In November 2014, the Board remanded the claim for additional development. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that was caused by his service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection an acquired psychiatric disorder.  In his statement (VA Form 21-4138), received in January 2010, the Veteran asserted that during service, he had problems coping with service, that he was "busted" (demoted) several times, that he felt that he did not fit in and that he could not do anything right or preform to standards, and that he was "picked on" by other soldiers and NCOs (non-commissioned officers).  He has also asserted that he has an acquired psychiatric disorder that was caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus.  See e.g., Veteran's appeal (VA Form 9), received in February 2010.  

The Board notes that in April 2015, the claim was readjudicated.  Although additional evidence has been received since that time, a prospective waiver of RO review is of record.  See 38 C.F.R. § 20.1304(c) (2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  If there is no showing of a resulting chronic condition during service, then a showing of continuity after service is required to support the claim.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Mental deficiency, and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

The Veteran's service treatment reports include an entrance examination report, dated in September 1979, which shows that his psychiatric condition was clinically evaluated as normal, and which does not contain any relevant findings.  This evidence shows that in August 1980 he took an unknown number of ASA's (acetyl silicate acid) (aspirins) after taking eight of them the previous day.  The assessment was admitted suicide attempt.  The reports note that he stated that he wanted out of the service.  An October 1980 report notes that he was experiencing difficulties adjusting to the army and that he desired to be discharged.  A separation examination report is not of record.

The Veteran's discharge (DD Form 214) shows that the narrative reason for separation is "expeditious discharge program (EDP) (failure to maintain acceptable standards for retention)."  

As for the post-service medical evidence, VA progress notes show that in 2004, the Veteran was started on anti-depressants, and noted to have diabetes mellitus.  

In August 2006, he reported being in a MVA (motor vehicle accident) "several years ago" with LOC (loss of consciousness) and several days of hospitalization.  Beginning in 2007, he was noted to have a history of depression, and status post MVA with a possible head injury, with a report of a LOC.  

In 2008, he related his depression to the death of his grandmother and/or an uncle with a serious illness.  

Overall, there are a number of notations of mild mental delay, that he is having financial difficulties, that he diabetes was not well-controlled, that he has a diminished mental capacity, and that he is "not mentally able to do a complex insulin regimen."  See e.g., reports, dated in September 2009; May and June of 2010; January 2012.

A VA mental disorders examination report, dated in September 2009, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report shows the following: there was no history of relevant hospitalizations.  The Veteran denied receiving outpatient mental health care from a mental health professional.  He had been prescribed a very low dose of amitriptyline by his VA primary care provider who is a nurse practitioner.  He reported having been depressed for "a number of years."  He was close to a boss who had died two or three years ago, and his grandmother died in 2008.  Both of these deaths contributed to his depression.  However, he attributed most of his depression to financial struggles and difficulties with his diabetes.  He reported being a slow learner while in school, mostly receiving Ds and Fs, and having been placed in a special education class, with a pre- and post-service history of employment primarily earning minimum wage.  He stated that he was discharged from service due to a failure to maintain acceptable standards for retention.  The Axis I diagnosis was depressive disorder NOS (not otherwise specified).  The Axis IV diagnoses were limited finances, death of grandmother, and a boss, a few years ago.  See generally Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998) (an Axis IV assessment may represent an "etiologically significant psychosocial stressor").  

The examiner concluded that the Veteran's depressive disorder was not caused by or a result of his service-connected bilateral hearing loss, or tinnitus.  The examiner further concluded that the Veteran's depressive disorder had not been aggravated by, or made worse by, his service-connected bilateral hearing loss, or tinnitus, nor did he have any other mental disorder that was caused by, or made worse by, his service-connected bilateral hearing loss, or tinnitus.  The examiner explained that the Veteran was not currently taking psychoactive medication on a regular basis to alleviate his depressive disorder symptoms, and that he reported that he had only taken amitriptyline three times in the past six months.  

A VA mental disorders disability benefits questionnaire (DBQ), dated in March 2015, shows that the examiner indicated that the Veteran's VA e-folder had been reviewed.  The report shows the following: the diagnosis was unspecified depressive disorder, mild, in full remission.  The examiner stated that this diagnosis is related to his diabetes, which is in poor control because of poor judgment and intellectual problems; his diabetes has caused poor vision, which frustrates and depresses him at times.  The Veteran was noted to initially state that he could not remember any mental health treatment, despite VA reports showing occasional treatment for depression and recent supportive counseling from a VA social worker, to include anti-depressant medication.  He had reported to the VA social worker that his medications didn't help, that he can't keep track of them, that he didn't care whether or not he goes blind, and feeling hopeless to the point of stopping his medications and home-health visits so that he could die.  The Veteran indicated that his memory was not very good, and the examiner stated, "I believe his memory problems are caused by low intelligence."  He was noted to be an unreliable historian.  He did not relate his depression to either his service-connected hearing loss, or tinnitus.  He stated that he had not lost work because of psychological problems, and that psychological problems have not interfered with his work.  

The examiner concluded that it is less likely than not (less than 50/50 probability) that the Veteran's diagnosed acquired psychiatric condition had its onset in service or is otherwise related to active duty service.  The examiner explained that the Veteran had depressive symptoms during military service which culminated in a suicide attempt and that he has had depressive symptoms since then.  He did not voice any connection between events in military service and subsequent depressive episodes after military service.  He attributed his post-service depressive symptoms to problems with diabetes, vision, and financial difficulties.  He also had depressive episodes due to the deaths of his boss and grandmother.  His suicide attempt and presumed-but-not-documented depressive symptoms during service related to difficulties meeting military standards, as he acknowledged in a statement in support of his claim.  See e.g., Veteran's statement (VA Form 21-4138), received in January 2010; Veteran's appeal (VA Form 9), received in February 2010.  The examiner stated that he believed that the Veteran's intellectual deficits caused him difficulties throughout his life, including education prior to military service, meeting the rigors of military service, and coping with life's stressors after military service.  The examiner stated that he found no evidence events in military service are contributing to his recent or current depressive episodes.  

The examiner further stated that it is less likely as not (less than 50/50 probability) that the Veteran's diagnosed acquired psychiatric condition was caused or aggravated by his service-connected tinnitus or hearing loss.  The examiner explained that there is nothing in the service treatment records to suggest that the Veteran had difficulty in military service because of either of these conditions.  During service, the Veteran had difficulty adjusting to military life and he desired a discharge.  In 2010, the Veteran acknowledged that his difficulties during service had to do with feeling that he did not fit in and that he could not meet standards.  The examiner stated that he found no evidence that tinnitus or bilateral hearing problems contributed to the Veteran's depressive episodes.  The examiner explained that on current examination, the Veteran spoke freely of his health complaints, which include diabetes and related visual problems.  At no point during the examination did he complain that tinnitus or bilateral hearing loss problems led to depressive or other mental health symptoms.  

As an initial matter, to the extent that the Veteran may have mental delay, this is not a compensable condition.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In addition, there is no medical evidence he has additional disability from aggravation (i.e., a permanent worsening) of a congenital or developmental defect, i.e., mental deficiency, during service from a superimposed disease or injury.  VAOPGCPREC 82-90, 56 Fed. Reg. 45, 711 (1990).  Therefore, service connection is not warranted for this condition.

With regard to the claim for an acquired psychiatric disorder, the Board finds that the claim must be denied.  The Veteran's personnel and service treatment records have been discussed.  They show that he had a suicide attempt in August 1980 he took an unknown number of aspirins in what was an admitted suicide attempt, stating that he wanted out of the service.  There is no subsequent record of treatment for psychiatric symptoms, and no subsequent finding or diagnosis of an acquired psychiatric disorder, during his remaining period of service, a period of about six months.  An October 1980 report notes that he was experiencing difficulties adjusting to the army and that he desired to be discharged; there was no diagnosis.  In March 1981, the Veteran was separated from service under expeditious discharge program for failure to maintain acceptable standards for retention.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

The earliest post-service medical evidence of treatment for psychiatric symptoms is dated in 2004, which is about 22 years after his active duty service.  Furthermore, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R.  § 3.309(a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R.  § 3.309(a).  Walker.  Finally, there is no competent opinion of record in support of the claim, to include as caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  The only competent opinions are the September 2009 and March 2015 VA opinions, and these opinions weigh against the claim.  In particular, the March 2015 VA opinion is considered highly probative, as the examiner summarized the Veteran's relevant service treatment records and post-service medical history, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  It is important for the Veteran to understand that it is not only the service records which provide evidence against his claim, but the post-service evidence as well. 

It is very important for the Veteran to understand that it has reviewed the evidence in this case very carefully, including the service records.  It is also important for the Veteran to understand that it is the post-sevice records that provide significant evidence against this claim, clearly indicating that the Veteran has a problem (this is not in dispute) but that the problem is related to difficulties and stressors outside of service.

In summary, service connection for mental delay is precluded by law, and the medical evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder, clearly and unmistakably indicating the cause of the problem is not connected with service. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of psychiatric symptoms, the claimed disability is not a type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board further points out that his testimony is afforded reduced probative value, as the March 2015 VA examiner concluded that he was an "unreliable historian."  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in June 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as April 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  The Veteran has  been afforded an examination, and an etiological opinion has been obtained.  

In June 2014, the Board remanded this claim.  The Board directed that any outstanding VA treatment records concerning the Veteran's psychiatric condition dated since November 2009 be obtained and associated with the Veteran's claims file.  This has been done.  The Board further directed that the Veteran be scheduled for a VA examination in order to determine the etiology of the acquired psychiatric disability.  In March 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


